DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed May 9, 2022 has been entered. Claims 1-5 and 8-32 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 8, 2022. 
The declaration under 37 CFR 1.132 filed May 9, 2022 is insufficient to overcome the 35 USC 102(a)(2) rejection of claim 4 based upon Taniguchi (US 20190355519 and hereinafter Taniguchi ‘519) as set forth in the last Office action because:  
Claim 4 is rejected as being anticipated by Taniguchi ‘519. MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
In the instant case, Taniguchi ‘519 discloses a thickness of the moisture-proof layer (13 & 16 – FIGs. 2 & 3; [0017] & [0022]; see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. moisture-proof) being at least 100 nm (see [0046], noting thickness of 30 µm for layers 16).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of distinguishing features fails to outweigh the evidence of anticipation.
	
Claim Objections


Claims 1, 17-19 and 28-30 are objected to because of the following informalities:
In claim 1, line 9, “surface” should read “surfaces”.
In claim 17, line 2, “layer” should read “layers”.
In claim 18, line 2, “electrode” should read “electrodes”.
In claim 19, line 3, “electrode” should read “electrodes”.
In claim 28, line 2, “layer” should read “layers”.
In claim 29, line 2, “electrode” should read “electrodes”.
In claim 30, line 3, “electrode” should read “electrodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, 20-25 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi (US 20190355519 and hereinafter Taniguchi ‘519).
	In regards to claim 1, Taniguchi '519 discloses a multilayer electronic component, comprising: a body (10 - FIG. 1; [0016]) comprising dielectric layers (11 - FIG. 2; [0017]) and first and second internal electrodes (12 - FIG. 2; [0017]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (top and bottom dashed lines of regions 14 and 15 in FIG. 2) opposing each other in a direction by which the first and second internal electrodes are laminated (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces (left and right surfaces of body 10 contacting respective electrodes 20a and 20b as seen in FIG. 2) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (right dashed line of left side of region 16 and left dashed line of right side of region 16, respectively, as seen in FIG. 3) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 1-3);
	a moisture-proof layer (13 & 16 - FIGs. 2 & 3; [0017] & [0022]; see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. moisture-proof) disposed on the first, second, fifth and sixth surfaces (seen in FIGs. 2 & 3; see also [0003], noting that protective regions refers to cover layers and side margin region) and comprising a rare-earth oxide (described in [0037] & [0039]);
	a first external electrode (20a - FIG. 2; [0016]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
	a second external electrode (20b - FIG. 2; [0016]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2), wherein the first and second external electrodes cover at least a portion of the moisture-proof layer (seen in FIG. 2).

	In regards to claim 2, Taniguchi '519 further discloses wherein the rare-earth oxide is at least one selected from dysprosium oxide (Dy2O3), cerium oxide (CeO2) , praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), samarium oxide (Sm2O3), europium oxide (Eu2O3) , gadolinium oxide (Gd2O3), terbium oxide (Tb4O7), holmium oxide (Ho2O3), erbium oxide (Er2O3), thulium oxide (Tm2O3), ytterbium oxide (Yb2O3), or lutetium oxide (Lu2O3) (described in [0027] and [0059]).
	In regards to claim 3, Taniguchi '519 further discloses wherein the rare-earth oxide is Dy2O3 (described in [0027] and [0059]).
	In regards to claim 4, Taniguchi '519 further discloses wherein a thickness of the moisture-proof layer is at least 100 nm (see [0045] & [0046], noting thickness of 10 µm for layers 13 and thickness of 30 µm for layers 16).
	In regards to claim 5, Taniguchi '519 further discloses wherein the thickness of the moisture-proof layer is 100 µm or less (see [0045] & [0046], noting thickness of 10 µm for layers 13 and thickness of 30 µm for layers 16).
	In regards to claim 14, Taniguchi '519 further discloses wherein the moisture-proof layer is hydrophobic (see Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. hydrophobic).

	In regards to claim 20, Taniguchi '519 discloses a multilayer electronic component, comprising: a body (10 - FIG. 1; [0016]) comprising dielectric layers (11 - FIG. 2; [0017]) and first and second internal electrodes (12 - FIG. 2; [0017]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (top and bottom dashed lines of regions 14 and 15 in FIG. 2) opposing each other in a direction by which the first and second internal electrodes are laminated (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces (left and right surfaces of body 10 contacting respective electrodes 20a and 20b as seen in FIG. 2) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces (right dashed line of left side of region 16 and left dashed line of right side of region 16, respectively, as seen in FIG. 3) and opposing each other (seen in FIGs. 1-3); 
	an oxide layer (13 & 16 - FIGs. 2 & 3; [0017] & [0022]; see also [0037] & [0039], noting 13 & 16 being formed of oxides) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in FIGs. 2 & 3) and comprising a rare-earth oxide (described in [0037] & [0039]); 
	a first external electrode (20a - FIG. 2; [0016]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and 
	a second external electrode (20b - FIG. 2; [0016]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2).

	In regards to claim 21, Taniguchi '519 further discloses wherein the rare-earth oxide is at least one selected from dysprosium oxide (Dy2O3), cerium oxide (CeO2), praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), samarium oxide (Sm2O3), europium oxide (Eu2O3), gadolinium oxide (Gd2O3), terbium oxide (Tb4O7), holmium oxide (H02O3), erbium oxide (Er2O3), thulium oxide (Tm2O3), ytterbium oxide (Yb2O3), or lutetium oxide (Lu2O3) (described in [0027] and [0059]).

	In regards to claim 22, Taniguchi '519 further discloses wherein the rare-earth oxide is Dy2O3 (described in [0027] and [0059]).

	In regards to claim 23, Taniguchi '519 further discloses wherein a thickness of the oxide layer is at least 100 nm (see [0045] & [0046], noting thickness of 10 µm for layers 13 and thickness of 30 µm for layers 16).

	In regards to claim 24, Taniguchi '519 further discloses wherein the oxide layer further comprises a same material as the dielectric layers (see [0017], noting a main component of layer 13 being the same as layer 11).

	In regards to claim 25, Taniguchi '519 further discloses wherein the oxide layer is disposed on all of the first, second, fifth and sixth surfaces (seen in FIGs. 2 & 3; see also [0003], noting that protective regions refers to cover layers and side margin region).

	In regards to claim 31, Taniguchi '519 discloses a multilayer electronic component, comprising: a body (10 - FIG. 1; [0016]) comprising dielectric layers (11 - FIG. 2; [0017]) and first and second internal electrodes (12 - FIG. 2; [0017]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (top and bottom dashed lines of regions 14 and 15 in FIG. 2) opposing each other in a direction by which the first and second internal electrodes are laminated (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces (left and right surfaces of body 10 contacting respective electrodes 20a and 20b as seen in FIG. 2) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces (right dashed line of left side of region 16 and left dashed line of right side of region 16, respectively, as seen in FIG. 3) and opposing each other (seen in FIGs. 1-3); 
	a moisture-proof layer (13 & 16 - FIGs. 2 & 3; [0017] & [0022]; see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. moisture-proof) disposed on at least one surface of any one of the first, second, fifth or sixth surface (seen in FIGs. 2 & 3) and comprising a rare-earth oxide (described in [0037] & [0039]); 
	a first external electrode (20a - FIG. 2; [0016]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and 
	a second external electrode (20b - FIG. 2; [0016]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2), 
	wherein the moisture-proof layer is formed of a rare earth oxide (described in [0037] & [0039]), and 
	the rare-earth oxide is at least one selected from dysprosium oxide (Dy2O3), cerium oxide (CeO2), praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), samarium oxide (Sm2O3), europium oxide (Eu2O3), gadolinium oxide (Gd2O3), terbium oxide (Tb4O7), holmium oxide (Ho2O3), erbium oxide (Er2O3), thulium oxide (Tm2O3), ytterbium oxide (Yb2O3), or lutetium oxide (Lu2O3) (described in [0027] and [0059]).
	In regards to claim 32, Taniguchi '519 further discloses wherein the rare-earth oxide is Dy2O3 (described in [0027] and [0059]).	

Claim(s) 1, 8, 10, 13, 16, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima et al. (US 2014/0185185 and hereinafter Okajima ‘185).
In regards to claim 1, Okajima ‘185 discloses a multilayer electronic component, comprising: a body (10 – FIG. 1; [0038]) comprising dielectric layers (described in [0045]) and first and second internal electrodes (11 & 12 in FIG. 2; [0048]-[0050]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (10a & 10b in FIG. 2; [0038]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 2), third and fourth surfaces (10e & 10f in FIG. 2; [0038]) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (surfaces indicated by leftward and rightward bolded lines as seen in present Office Action Figure 1 (POAF1) below) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 3 & 4);
a moisture-proof layer (10h and regions of 10 above topmost electrode and below bottommost electrode as seen in FIG. 3; see [0052]-[0053] & [0100], noting that if layer 10h is too thin or leave no layer 10h, this would affects the overall humidity resistance, or make moisture in the air more likely to become located between electrodes 11 and 12, i.e. layer 10h is moisture-proof, and further noting that the regions of body 10 between the main surfaces and the respective closest internal electrodes, are similarly constituted with a rare earth oxide and are at least as thick as layer 10h; thus, it flows from the teachings that the regions of body 10 between the main surfaces and the respective closest internal electrodes are inherently moisture-proof) disposed on the first, second, fifth and sixth surfaces (seen in POAF1 below) and comprising a rare-earth oxide (see [0067], [0041] & [0072] and FIG. 7; noting layer 10h comprises a rare-earth element with oxides as a suitable form for the starting compounds and further noting body 10 contains a rare-earth element, body 10 includes surfaces 10a and 10b);
a first external electrode (13 - FIG. 2; [0055]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
a second external electrode (14 - FIG. 2; [0056]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2),
wherein the first and second external electrodes cover at least a portion of the moisture-proof layer (seen in FIGs. 4 & 5).

    PNG
    media_image1.png
    561
    668
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 3 of Okajima ‘185 with examiner’s labels

In regards to claim 8, Okajima ‘185 further discloses the first internal electrodes being spaced out from the fourth surface of the body and being in contact with the third, fifth, and sixth surfaces (seen in FIGs. 2, 8, and POAF1 above), and the second internal electrodes are spaced out from the third surface and is in contact with the fourth, fifth, and sixth surfaces (seen in FIGs. 2, 8, and POAF1 above).

	In regards to claim 10, Okajima ‘185 further discloses the first external electrode comprising a first electrode layer (see [0057]-[0059], noting electrode 13 includes a substrate layer, i.e. first electrode layer) in contact with the first internal electrodes (see [0058], noting the substrate layer being on the first end surface 10e), and a first conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the first electrode layer (described in [0064]), and the second external electrode comprising a second electrode layer (see [0057]-[0059], noting electrode 14 includes a substrate layer, i.e. second electrode layer) in contact with the second internal electrodes (see [0058], noting the substrate layer being on the second end surface 10f), and a second conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the second electrode layer (described in [0064]). 

In regards to claim 13, Okajima ‘185 further discloses a conductive layer (see [0058], noting electrodes 13 and 14 each including a plating layer, i.e. conductive layer) disposed on each of the first and second conductive resin layers (described in [0064]).

In regards to claim 16, Okajima ‘185 further a weight percentage of a rare-earth oxide in the dielectric layers with respect to the total weight of the dielectric layers being less than a weight percentage of the rare-earth oxide in the moisture-proof layer with respect to the total weight of the moisture-proof layer (described in [0079] – [0080], noting layers 29a and 29b define the layer 10h and contain more of the constituent(s) between the ceramic particles, i.e. rare earth oxide, than the main body, i.e. dielectric layers).

	In regards to claim 20, Okajima ‘185 discloses a multilayer electronic component, comprising: a body (10 – FIG. 1; [0038]) comprising dielectric layers (described in [0045]) and first and second internal electrodes (11 & 12 in FIG. 2; [0048]-[0050]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (10a & 10b in FIG. 2; [0038]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 2), third and fourth surfaces (10e & 10f in FIG. 2; [0038]) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (surfaces indicated by leftward and rightward bolded lines as seen in POAF1 above) connected to the first to fourth surfaces and opposing each other (seen in FIGs. 3 & 4); 
	an oxide layer (10h and regions of 10 above topmost electrode and below bottommost electrode as seen in FIG. 3; see [0067], noting that the main powder is made of a Ba- and Ti- containing perovskite compound, i.e. BaTiO3 which is an oxide and is used to form the body and the layer 10h) disposed on at least one surface of any one of the first, second, fifth or sixth surface and comprising a rare-earth oxide (seen in POAF1 above); 
	a first external electrode (13 - FIG. 2; [0055]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and 
	a second external electrode (14 - FIG. 2; [0056]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2).

	In regards to claim 26, Okajima '185 further discloses wherein the first external electrode comprises a first electrode layer (see [0057]-[0059], noting electrode 13 includes a substrate layer, i.e. first electrode layer) in contact with the first internal electrodes (see [0058], noting the substrate layer being on the first end surface 10e), and a first conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the first electrode layer (described in [0064]), and the second external electrode comprises a second electrode layer (see [0057]-[0059], noting electrode 14 includes a substrate layer, i.e. second electrode layer) in contact with the second internal electrodes (see [0058], noting the substrate layer being on the second end surface 10f), and a second conductive resin layer (described in [0064], noting a stress-relaxation resin layer is a conductive resin layer) disposed on the second electrode layer (described in [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document 2010050263 (JP 2010050263 and hereinafter JP2010050263) in view of Morita (US 20180240592 and hereinafter Morita ‘592).
In regards to claim 1, JP2010050263 discloses a multilayer electronic component, comprising: a body (15 – FIG. 2; [0033] of translation) comprising dielectric layers (2 – FIG. 2; [0028]) and first and second internal electrodes (10 & 11 – FIG. 2; [0030]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (4 & 5 – FIG. 2; [0028]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG. 2), third and fourth surfaces (8 & 9 – FIG. 2; [0028]) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (6 & 7 – FIG. 1; [0028]) connected to the first to fourth surfaces and opposing each other (seen in FIG. 1);
a layer (14 – FIG. 3; [0032]) disposed on the first, second, fifth and sixth surfaces (seen in FIG. 3) and comprising a rare-earth oxide (described in [0020] & [0046]-[0047]);
a first external electrode (12 – FIG. 2; [0030]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and
a second external electrode (13 – FIG. 2; [0030]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2),
	wherein the first and second external electrodes cover at least a portion of the layer 30 (seen in FIG. 2). JP2010050263 fails to explicitly disclose the layer (14) being moisture-proof.
	Morita ‘592 discloses a layer (17 – FIGs. 4A & 5B; [0027]) being moisture-proof (described in [0070] and FIG. 8, noting the samples of Examples 1-13 were subjected to and passed the moisture resistance examination).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of JP2010050263 such that the layer 30 is moisture-proof, as taught by Morita ‘592, in order to maintain insulation resistance ([0070]).

	In regards to claim 9, modified JP2010050263 further discloses the first internal electrodes being spaced out from the fourth, fifth, and sixth surfaces of the body and being exposed through the third surface (seen in JP2010050263: FIGs. 2 & 3), and the second internal electrodes are spaced out from the third, fifth, and sixth surfaces and is exposed through the fourth surface (seen in FIGs. 2 & 3).

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 20200411246 and hereinafter Yao ‘246) in view of Morita ‘592.
	In regards to claim 1, Yao ‘246 discloses a multilayer electronic component, comprising: a body (110 – FIG. 1; [0030]) comprising dielectric layers (140 – FIG. 2; [0030]) and first and second internal electrodes (150 – FIG. 2; [0030]) alternately laminated with respective dielectric layers interposed therebetween (seen in FIG. 2), and first and second surfaces (111 & 112 – FIG. 2; [0031]) opposing each other in a direction by which the first and second internal electrodes are laminated (seen in FIG> 2), third and fourth surfaces (115 & 116 – FIG. 2; [0031]) connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces (113 & 114 – FIG. 1; [0031]) connected to the first to fourth surfaces and opposing each other (seen in FIG. 1); 
	a moisture-proof layer (S1, S2, X1 & X2 – FIG. 3; [0034]; see also [0123], [0124], [0127] & [0128], noting a reduction in moisture resistance being significantly reduced, i.e. layer S1, S2, X1 & X2 is moisture-proof) disposed on the first, second, fifth and sixth surfaces (seen in FIGs. 3, 6 & 7); 
	a first external electrode (120 – FIG. 2; [0031]) disposed on the third surface and connected to the first internal electrodes (seen in FIG. 2); and 
	a second external electrode (130 – FIG. 2; [0031]) disposed on the fourth surface and connected to the second internal electrodes (seen in FIG. 2), 
	wherein the first and second external electrodes cover at least a portion of the moisture- proof layer (seen in FIG. 2). Yao ‘246 fails to explicitly disclose the moisture-proof layer comprising a rare-earth oxide.
	Morita ‘592 discloses a moisture-proof layer (17 – FIG. 4A; [0027]; see also [0070] and Table 1, noting the samples of Examples 1-13 were subjected to and passed the moisture resistance examination, i.e. layer 17 is moisture-proof) comprising a rare-earth oxide (described in [0026], [0031] & [0032] and FIG. 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Yao ‘246 such that the moisture-proof layer comprises a rare earth oxide, as taught by Morita ‘592, in order to suppress diffusion intrusion of a proton ([0026]).

	In regards to claim 15, modified Yao ‘246 further discloses wherein among the dielectric layers and the moisture-proof layer, the rare-earth oxide is contained only in the moisture-proof layer (Yao ‘246 is silent on the body comprising a rare earth oxide and the moisture-proof layer of Yao ‘246 as modified by Morita ‘592 comprises a rare earth oxide; thus, Yao ‘246 as modified by Morita ‘592 discloses wherein among the dielectric layers and the moisture-proof layer, the rare-earth oxide is contained only in the moisture-proof layer).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Yao ‘246 such that wherein among the dielectric layers and the moisture-proof layer, the rare-earth oxide is contained only in the moisture-proof layer, as taught by Morita ‘592, in order to suppress diffusion intrusion of a proton ([0026]).

Claims 11-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima ‘185 in view of Ikeda et al. (US 20160172108 and hereinafter Ikeda ‘108).
In regards to claim 11, Okajima ‘185 further discloses the first and second electrode layers comprising a conductive metal ([0060]). Okajima ‘185 fails to disclose the first and second electrode layers comprising a glass.
Ikeda ‘108 discloses the first and second electrode layers (22a & 22b – FIG. 2; [0043]) comprising a glass (described in [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Okajima ‘185 such that the first and second electrode layers comprise a glass, as taught by Ikeda ‘108, in order to enhance the adhesive strength between the electrode layers and the body ([0061]).

In regards to claim 12, Okajima ‘185 fails to disclose the first and second conductive resin layers comprising a conductive metal and resin.
Ikeda ‘108 discloses the first and second conductive resin layers (24a & 24b – FIG. 2; [0043]) comprising a conductive metal ([0052]) and resin ([0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Okajima ‘185 such that the first and second conductive resin layers comprise a conductive metal and resin, as taught by Ikeda ‘108, in order to relax stress applied to the external electrodes and to secure electric connection ([0052]).

In regards to claim 27, Okajima ‘185 further discloses the first and second electrode layers comprising a conductive metal ([0060]). Okajima ‘185 fails to disclose the first and second electrode layers comprising a glass.
Ikeda ‘108 discloses the first and second electrode layers (22a & 22b – FIG. 2; [0043]) comprising a glass (described in [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Okajima ‘185 such that the first and second electrode layers comprise a glass, as taught by Ikeda ‘108, in order to enhance the adhesive strength between the electrode layers and the body ([0061]).

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima ‘185. 
In regards to claim 17, Okajima '185 further discloses wherein an average thickness of the dielectric layers is about 0.3 µm to 0.5 µm ([0051]). While the specific ranges of “an average thickness of the dielectric layers is 0.4 µm or less” is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 28, Okajima '185 further discloses wherein an average thickness of the dielectric layers is about 0.3 µm to 0.5 µm ([0051]). While the specific ranges of “an average thickness of the dielectric layers is 0.4 µm or less” is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 18-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi ‘519 in view of Kim et al (US 20130063862 and hereinafter Kim ‘862).
In regards to claim 18, Taniguchi '519 further discloses the first and second internal electrodes having an average thickness ([0019]). Taniguchi '519 fails to explicitly disclose wherein an average thickness of the first and second internal electrodes is 0.4 µm or less.
Kim '862 discloses wherein an average thickness of the first and second internal electrodes is 0.4 µm or less (see Table 3, Examples 1-3, and [0126], noting an average thickness of the first and second internal electrodes being 0.3 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Taniguchi '519 such that the average thickness of the first and second internal electrodes is 0.4 µm or less, as taught by Kim '862, in order to reduce delamination and improve reliability ([0125]).

In regards to claim 19, Taniguchi '519 further discloses the dielectric layers having an average thickness ([0019]) and the first and second internal electrodes having an average thickness ([0019]). Taniguchi '519 fails to explicitly disclose wherein the average thickness of the dielectric layers is 0.4 µm or less, and the average thickness of the first and second internal electrodes is 0.4 µm or less.
Kim '862 discloses wherein an average thickness of the dielectric layers is 0.4 µm or less, and an average thickness of the first and second internal electrodes is 0.4 µm or less (see Table 3, Examples 1, and [0126], noting an average thickness of the dielectric layers being 0.2 µm and an average thickness of the first and second internal electrodes being 0.3 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Taniguchi '519 such that the average thickness of the dielectric layers is 0.4 µm or less, and the average thickness of the first and second internal electrodes is 0.4 µm or less, as taught by Kim '862, in order to reduce dielectric breakdown and delamination and to improve reliability ([0125] & [0128]).

In regards to claim 29, Taniguchi '519 further discloses the first and second internal electrodes having an average thickness ([0019]). Taniguchi '519 fails to explicitly disclose wherein an average thickness of the first and second internal electrodes is 0.4 µm or less.
Kim '862 discloses wherein an average thickness of the first and second internal electrodes is 0.4 µm or less (see Table 3, Examples 1-3, and [0126], noting an average thickness of the first and second internal electrodes being 0.3 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Taniguchi '519 such that the average thickness of the first and second internal electrodes is 0.4 µm or less, as taught by Kim '862, in order to reduce delamination and improve reliability ([0125]).

In regards to claim 30, Taniguchi '519 further discloses the dielectric layers having an average thickness ([0019]) and the first and second internal electrodes having an average thickness ([0019]). Taniguchi '519 fails to explicitly disclose wherein the average thickness of the dielectric layers is 0.4 µm or less, and the average thickness of the first and second internal electrodes is 0.4 µm or less.
Kim '862 discloses wherein an average thickness of the dielectric layers is 0.4 µm or less, and an average thickness of the first and second internal electrodes is 0.4 µm or less (see Table 3, Examples 1, and [0126], noting an average thickness of the dielectric layers being 0.2 µm and an average thickness of the first and second internal electrodes being 0.3 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Taniguchi '519 such that the average thickness of the dielectric layers is 0.4 µm or less, and the average thickness of the first and second internal electrodes is 0.4 µm or less, as taught by Kim '862, in order to reduce dielectric breakdown and delamination and to improve reliability ([0125] & [0128]).

Response to Arguments
Applicant's arguments filed May 9, 2022, with respect to claims 1-6 and 14 have been fully considered but they are not persuasive. With respect to Taniguchi ‘519, and in response to Applicant’s argument that Taniguchi ‘519 does not disclose the subject matter of claim 7 now recited in claim 1, it is noted that Taniguchi ‘519 does indeed disclose the subject matter of claim 7 now recited in claim 1, as set forth in the rejection above.
	MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
	In the instant case, “a moisture-proof layer” is considered to be 13 & 16 (see FIGs. 2 & 3; [0017] & [0022]; see also Table 3 and [0064], noting examples 1 to 4 in which the humidity resistance was determined to be good, i.e. moisture-proof) and the moisture-proof layer is “disposed on the first, second, fifth and sixth surfaces” (seen in FIGs. 2 & 3; see also [0003], noting that protective regions refers to cover layers and side margin region), as discussed above in the 35 U.S.C. 102(a)(2) rejection of claim 1 using Tanigushi ‘519..
	As such Applicant’s argument is unpersuasive and the rejection is maintained.

Applicant's arguments filed May 9, 2022 with respect to claims 1, 7, 8, 10, 13 and 16 have been fully considered but they are not persuasive. With respect to Okajima ‘185, and in response to Applicant’s argument that Okajima ‘185 does not disclose a ”moisture-proof layer disposed on the first, second, fifth and sixth surface and comprising a rare-earth oxide; …, wherein the first and second external electrodes cover at least a portion of the moisture-proof layer,” it is noted that Okajima ‘185 discloses this limitation, as set forth in the rejection above.
	MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
	In the instant case, it is noted that while Okajima ‘185 does not appear to expressly describe the layer above the topmost electrode 11 and the layer below the bottommost electrode 12 (as seen in FIG. 3) being moisture-proof, this limitation appears to be inherently disclosed. Specifically, [0052] discloses that reducing the thickness of protective section 10h maximizes the area where the two sets of inner electrodes face each other, thus increasing the electrostatic capacitance of the capacitor; however, if 10h is too thin or leave no protective section then it would lose humidity resistance. [0053] discloses the thickness of protective section 10h being on the order of about 2 µm to 30 µm. [0100] discloses the distance between the first main surface and the electrode closest to the first main surface being 30 µm, which is equal to or greater than the thickness of layer 10h. Thus, the regions of body 10 between the main surfaces and the respective closest internal electrodes, being similarly constituted with a rare earth oxide and being thick enough to avoid losing humidity resistance, would be expected to be inherently moisture-proof. 
	As reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. As such Applicant’s argument is unpersuasive and the rejection is maintained.

Applicant’s arguments, see page 11, filed May 9, 2022, with respect to the rejections of claim(s) 1, 7 and 9 as being anticipated by Oguni ‘165 with evidence of inherency provided by Azimi under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection based on the amendment is made in view of JP2010050263 and Morita ‘592, as set forth in the rejection of claims 1 and 9 above.

Applicant’s arguments, see page 12, filed May 9, 2022, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection based on the amendment is made in view of Yao ‘246 and Morita ‘592, as set forth in the rejection of claims 1 and 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200411246 - [0124] & FIG. 3
US 20180166219 - [0037] & [0043] and Table 1 
US 20200402718 – FIG. 4 and [0162] & [0007]
US 20200035416 - [0061], [0078] and [0080] and FIG. 4; silent on oxide of rare
US 20190115148 – FIG. 3 and [0031]
US 20180218958 - [0099]
US 20180025845 - [0032] & [0008]
JP 2018170526 – [0046] and FIGs. 2, 3 & 5

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848